By JUDGE D. W. MURPHEY
After a careful review of the record and the applicable statutes, I have concluded as follows.
1. The adjoining property owners are the only plaintiffs who have standing to bring this action.
2. The agreement clearly states that the County may elect not to amend the zoning ordinance, approve the rezoning, or issue the conditional use permit, and therefore, the County has not given up any of its zoning powers.
3. The agreement clearly states that the County retains its taxing powers and may impose a tax on Chambers if it wishes.
4. The agreement only speaks of condemnation in section 25, the "good faith" section, and only binds the County to do what under law it is already bound to do.
5. There is no violation under the Dillon Rule. The actions of the County are clearly authorized by Section 15.1-28.02.
The Court finds that the demurrers should be granted and the cause dismissed.